Citation Nr: 1822591	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-27 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1972 to April 1975 and from February 1980 to February 1984. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Board has expanded and recharacterized the Veteran's claim as noted above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to adjudication of the appeal.  The Veteran underwent a VA examination in March 2010.  The examiner opined that the Veteran suffered from PTSD and if the Veteran's stressors were verified then he would meet the trauma criteria need for a PTSD diagnosis as per the American Psychiatric Association's, Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).  

However, during the course of this appeal, VA promulgated an interim final rule which mandates the use of the DSM-V for all PTSD claims that are certified for appeal on or after August 4, 2014.  70 Fed. Reg. 45,093 (Aug. 4, 2014).  In this case the Veteran's claim was certified in October 2015.  Therefore, the Board finds that a remand is necessary to determine if the Veteran meets the diagnostic criteria for PTSD under DSM-V.  

The Veteran provided stressor statements describing a personal assault and his witnessing the death of a pilot while serving as a helmsman whose plane spun out of control, fell into the ocean and was run over by the ship.  Proper development should be conducted by the RO and the examiner should make sure to discuss both claimed stressors.  Additionally, medical records reflect a diagnosis of a personality disorder with mixed emotional features, bipolar disorder, and depression.  As a result of these diagnoses, the Board finds that the Veteran is entitled to a VA examination to determine whether these diagnoses are related to service.

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in St. Cloud, Minnesota and any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment beyond the examination of record, he should be afforded an appropriate opportunity to submit those records. 

2. Take all necessary steps to verify the Veteran's two asserted stressors.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorders, to include PTSD.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should identify all current psychiatric disorders found on examination.  For PTSD, the examiner must use the diagnostic criteria specified in the DSM-V.

For each diagnosed psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service.

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based. 

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be provided on the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The claims file should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




